Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20        PageID.816     Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 DV DIAMOND CLUB OF FLINT, LLC
 d/b/a Little Darlings, et al.

       Plaintiffs,                              Case No. 4:20-cv-10899
                                                Hon. Matthew F. Leitman
 v.                                             Hon. David R. Grand
                                                     by referral
 UNITED STATES SMALL BUSINESS
 ADMINISTRATION, et al.

      Defendants.
 __________________________________________________________________

                     DECLARATION OF LARRY BYRNE, ESQ.
                     RE: AUTHENTICATION OF DOCUMENTS


 I, Larry Byrne, hereby declare as follows:

       1.     I make this declaration upon my personal knowledge, unless

 specifically stated to the contrary.

       2.     I am an attorney duly license to practice law in the State of Illinois. I

 am an attorney with Penderson & Houpt, 161 North Clark Street, Suite 2700,

 Chicago, Illinois.

       3.     I represent Stone Park Entertainment, LLC (“Stone Park”), plaintiff in

 this above-captioned matter, with respect to the matters stated herein.

       4.     I am informed, as stated in the Verified First Amended Complaint

 [ECF No. 11, ¶¶ 23], Stone Park does business as Scores at 4003 West Lake Street



                                                       EXHIBIT B
            REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 1
Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20         PageID.817   Page 2 of 8



 in Stone Park, Illinois. I am informed that Stone Park is what is colloquially

 referred to as a gentlemen’s club or “adult business” that presents female

 performance dance entertainment which is fully clothed and, at times in pasties and

 a t-strap. [Id.
             - - at ¶217].

        5.     It is my understanding that whether a qualified Paycheck Protection

 Program (“PPP”) lender is able to process loans for an adult business depends on

 the individual bank interprets Small Business Association (“SBA”) guidance

 and/or the regulations promulgated by the SBA. I understand that Stone Park

 verily regards itself as eligible for a PPP loan.

        6.     My understanding is that, because this is the case, Stone Park has

 sought out loans from multiple qualified PPP lenders. I have assisted Stone Park in

 this process. As of the date of this declaration, to my knowledge, Stone Park has

 been unsuccessful in obtaining approval for a PPP loan from any lender.

        7.     Attached hereto as Exhibit 1 is a true and accurate copy of email

 correspondence between                      , Chief Operating Officer of

                     and me, which occurred on or about the date and time stated,

 being 11:53 AM central time on April 22, 2020.

        8.     Attached hereto as Exhibit 2 is a true and accurate copy of email

 correspondence between                      , Chief Operating Officer of

                                            2




                                                        EXHIBIT B
             REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 2
Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20     PageID.818   Page 3 of 8



                   and me, which occurred on or about the date and time stated,

 being 1:06 PM central time on April 22, 2020.

       9.     Attached hereto as Exhibit 3 is a true and accurate copy of email

 correspondence between                  , Chief Operating Officer of

                   and me, which occurred on or about the date and time stated,

 being 1:30 PM central time on April 22, 2020.

       10.    Attached hereto as Exhibit 4 is a true and accurate copy of email

 correspondence between                  , Chief Operating Officer of

                   and me, which occurred on or about the date and time stated,

 being 1:54 PM central time on April 22, 2020.



 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING
 IS TRUE AND CORRECT.




 Executed on: April 24, 2020
                                      By:    Larry Byrne




                                        3




                                                       EXHIBIT B
            REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 3
      Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20                 PageID.819      Page 4 of 8


Byrne, Larry

From:
Sent:                           Wednesday, April 22, 2020 11:53 AM
To:                             Byrne, Larry
Subject:                        Stone Park Entertainment



Mr Byrne:

Your inquiry regarding the PPP loan program was referred to me. We have reviewed the guidance and rules
provided to us by the SBA concerning the eligibility of the above business. According to the information we
have Stone Park Entertainment is not eligible. Accordingly the business is not in process or being considered
for submission. We believe that the second funding will begin within the next several days. If new guidance is
issued that changes the eligibility requirements we could reconsider. Given the speed in which the funds are
expected to be used and the pending qualified applicants we currently have I cannot be positive that we could be
able to get the request approved.
These are not our rules. We are merely following the guidelines provided to us by the SBA . I wish I had a
better interpretation of the rules for you


Chief Operating Officer

Get Outlook for iOS




                                                       1
Declaration of                                                                                   EXHIBIT 1
Byrne          REDACTED VERSION OF DOCUMENTS TO BE SEALED                                           Page 1
      Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20                PageID.820     Page 5 of 8


Byrne, Larry

From:
Sent:                          Wednesday, April 22, 2020 1:06 PM
To:                            Byrne, Larry
Cc:
Subject:                       Stone Park Entertainment


Yes. The guidance clearly states that this program is an add on to the existing 7A program which makes the
determination as to the eligibility of your client.



Get Outlook for iOS




                                                          1
Declaration of                                                                                 EXHIBIT 2
Byrne          REDACTED VERSION OF DOCUMENTS TO BE SEALED                                         Page 1
        Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20                           PageID.821   Page 6 of 8


Byrne, Larry

From:
Sent:                                Wed nesday, April 22, 2020 1:30 PM
To:                                  Byrne, Larry
Cc:


Subject:                             RE: Stone Park's PPP Loan application



Barry
                               is in receipt of a PPP loan application for Stone Park Entertainment. Regrettably, due to
the nature of their business they' re ineligible for an SBA loan.

For more information on ineligible industries, including a detail list v isit SBA.gov.

Thank you,




This e-ma il, including any attachments, may contain information that is protected by law as privileged and confidential,
and is transm itted for the sole use of the intended recipient, If you are not the intended recipient, you are hereby
notified that any use, dissemination, copying or retention of this e-mail or the information contained herein is strictly
prohibited. If you have received this e-mail in error, please immediately notify the sender by telephone or reply e-mail,
and permanently delete this e-mail from your computer system. Thank you.




From: Byrne, Larry
Sent: Wednesday,
To




Subject: St one Park's PPP Loan application


                                              THIS IS AN EXTERNAL EMAIL

Yo landa:


                                                                1
Declaration of                                                                                             EXHIBIT3
Byrne         REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                      Page 1
       Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20          PageID.822     Page 7 of 8
                advised that you are working on the above loan application. It appears that another
round of PPP funding is imminent. Additionally, the funding has set asides for certain community
banks to assure middle‐market lenders can participate appropriately in this round of funding. Can
you please verify that the Stone Park PPP loan is in the queue based upon the date they applied and
that                     is not re‐ordering the line‐up or requiring a resubmission? Additionally, we
would like to know where they are in the queue if possible. Obviously we are concerned about the
time line and would like to be prepared and assured that all is in order if the funding is approved. We
also want to be certain that the bank anticipates participating in the next phase of the program.

My direct number is set out below if you have time to discuss the matter.



Pedersen
P'edetsetl&lloupt

Larry Byrne
Attorney at Law
161 North Clark Street, Suite 2700
Chicago, Illinois 60601
312-261-2155
lbyrne@pedersenhoupt.com




-----------
Information contained in this e-mail transmission is
privileged and confidential. If you are not the intended
recipient, do not read, distribute or reproduce this
transmission (including any attachments). If you have
received this e-mail in error, please notify the sender by
e-mail reply.
-----------




                                                         2
Declaration of                                                                            EXHIBIT 3
Byrne          REDACTED VERSION OF DOCUMENTS TO BE SEALED                                    Page 2
      Case 4:20-cv-10899-MFL-DRG ECF No. 26-2 filed 04/26/20                     PageID.823      Page 8 of 8


Byrne, Larry

From:
Sent:                            Wednesday, April 22, 2020 1:54 PM
To:                              Byrne, Larry
Subject:                         Stone Park Entertainment



Larry: As you know the next funding has yet to be approved. We are not sure when that will occur. We can put
your client on our list to preserve its place. However we cannot submit to the SBA until the eligibility issue is
resolved. Once the program is up and running I do not think there will be funds available at month end. I will
refer this to outside counsel and will attempt to get a direct answer from the SBA. Since the bank would not
extend this loan without the guaranty from the SBA, we cannot take any steps that would jeopardize that
guaranty. To summarize: your client will go on the list. The bank will not submit the application to the SBA
once the process restarts until we receive clarification from the SBA as to the eligibility issue.
If you are able to identify another financial institution today that is willing to process that may be a prudent path
to follow.


Get Outlook for iOS




                                                          1
Declaration of                                                                                        EXHIBIT 4
Byrne          REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                Page 1
